

114 S1823 IS: To safeguard military personnel on Armed Forces military installations by repealing bans on military personnel carrying firearms, and for other purposes.
U.S. Senate
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1823IN THE SENATE OF THE UNITED STATESJuly 21, 2015Mr. Moran introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo safeguard military personnel on Armed Forces military installations	by repealing bans on
			 military
			 personnel carrying firearms, and for other purposes.
	
		1.Repeal of laws and regulations disarming firearms-trained military personnel and prohibition on
			 reimposing bans on military personnel carrying firearms
 (a)FindingsCongress makes the following findings: (1)In the attack on the Armed Forces Recruitment Center in Times Square in 2008, the attack on Fort Hood in 2009, the attack at the United States Military Recruiting Office in Little Rock in 2009, the attack at the Pentagon in 2010, the attack at the Washington Navy Yard in 2013, and the United States Army and Marine Corps Chattanooga shootings in 2015, military personnel were unable to carry firearms and respond with force.
 (2)Military personnel are trained in the use of firearms, with live-fire qualification and use-of-force training.
 (3)Military personnel are entrusted with firearms and other weapons in the defense of the United States.
 (4)Gun-free zones on military installations and Department of Defense sites such as military recruitment centers are vulnerable targets.
				(b)Repeal of laws and regulations disarming military personnel
 (1)RepealEffective on the date of the enactment of this Act— (A)Army Regulation 190–14, issued on March 12, 1993, is repealed;
 (B)Department of Defense Directive Number 5210.56, issued on February 25, 1992, as modified on April 1, 2011, and by any subsequent modification, is repealed; and
 (C)any other prohibition in law, rule, regulation or Executive order that prohibits military personnel from carrying a firearm on a military installation or Department of Defense site within the United States, including section 1585 of title 10, United States Code (relating to carrying of firearms), section 922 of title 18, United States Code (relating to unlawful acts), and part 108.11 of title 14, Code of Federal Regulations (relating to carriage of weapons), shall have no further force or effect and may not be enforced.
					(2)Use of firearms
 (A)In generalExcept as provided in subparagraph (B), effective as of the date of the enactment of this Act, military personnel shall not be prohibited from carrying firearms on military installations or Department of Defense sites. Military personnel carrying firearms shall adhere to CJCSI 3121.01B, Standing Rules of Engagement and Standing Rules for the Use of Force for the U.S. Forces (13 June 2005) with respect to the use of firearms on military installations and Department of Defense sites.
 (B)ExceptionThe commander of a military installation or Department of Defense may prohibit a member of the Armed Forces, on a case-by-case basis, from carrying firearms on the military installation or Department of Defense site if the commander determines that the prohibition with respect to the member is necessary to prevent the member from committing bodily harm to the member or others.
					(c)Prohibition on military personnel gun bans
 (1)Department of defenseThe Secretary of Defense and the Secretaries of the military departments shall not reinstate the firearm bans referred to in subsection (b) or enact similar restrictions prohibiting or restricting military personnel from carrying firearms.
 (2)PresidentThe President shall not take any executive action or promulgate any rule or issue any Executive order or regulation to prohibit military personnel from carrying firearms.
 (d)Reporting requirementNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report describing the actions taken to ensure compliance with this section.
 (e)DefinitionsIn this section: (1)The term Department of Defense sites includes—
 (A)recruitment centers; and (B)Department of Defense facilities or assets that—
 (i)lack or do not meet existing force protection and physical security standards as described in Department of Defense Directive 5200.08–R, April 9, 2007, regarding physical protection of Department of Defense personnel, installations, operations, and related resources; and
 (ii)do not meet Homeland Security Presidential Directive 12, Policy for a Common Identification Standard for Federal Employees and Contractors to enhance security, increase Government efficiency, reduce identity fraud, and protect personal privacy by establishing a mandatory, Government-wide standard for secure and reliable forms of identification issued by the Federal Government to its employees and contractors (including contractor employees).
 (2)The term military personnel means members of the Armed Forces, including members of the reserve components, who— (A)are serving at a duty station on a military installation of the Department of Defense or a Department of Defense site; and
 (B)are trained by the Armed Forces in the use of firearms.